UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


PRIMAX RECOVERIES, INCORPORATED,       
                 Plaintiff-Appellee,
                 v.                               No. 02-2115
EDNA YOUNG,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                 Peter J. Messitte, District Judge.
                         (CA-02-554-PJM)

                       Submitted: July 29, 2003

                      Decided: December 18, 2003

    Before MICHAEL, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Norris C. Ramsey, NORRIS C. RAMSEY, P.A., Baltimore, Mary-
land, for Appellant. Brooks R. Amiot, David W. Stamper, PIPER
RUDNICK, L.L.P., Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       PRIMAX RECOVERIES v. YOUNG
                                 OPINION

PER CURIAM:

   Primax Recoveries, Inc. ("Primax") filed suit against Edna Young,
seeking equitable and declaratory relief under the Employee Retire-
ment Income Security Act of 1974, 29 U.S.C.A. §§ 1001-1461 (West
1999 & Supp. 2003) ("ERISA"). After the parties filed cross-motions
for summary judgment, the district court found Young sustained inju-
ries in an automobile accident and her health care plan ("the Plan")1
provided benefits. Young settled her claims with the tortfeasor for
$25,000, and with her own uninsured motorist carrier for $275,000.
The district court granted Primax’s motion for summary judgment,
entered judgment in the amount of $154,830.74 and allowed Primax
a constructive trust in that amount over funds held in trust by Young’s
counsel.

   On appeal, Young argues Primax could not proceed under ERISA.
Alternatively, Young argues Primax was not entitled to a constructive
trust over the disputed funds and Maryland insurance law precluded
Primax’s attempt to seek reimbursement from those funds. Finding no
error, we affirm.

   This Court reviews an award of summary judgment de novo. Hig-
gins v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir.
1988). Summary judgment is appropriate only if there are no genuine
issues of material fact and the moving party is entitled to judgment
as a matter of law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477
U.S. 317, 322-23 (1986). This Court views the evidence in the light
most favorable to the non-moving party. Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 255 (1986). Under ERISA § 502(a)(3) a civil
action may be brought:

        by a participant, beneficiary, or fiduciary (A) to enjoin any
        act or practice which violates any provision of this subchap-
        ter or the terms of the plan, or (B) to obtain other appropri-
    1
   Young was a participant of the Fresenius Medical Care North Amer-
ica Medical Plan, a health care plan sponsored by National Medical Care,
Inc. Primax was an assignee of the Plan.
                     PRIMAX RECOVERIES v. YOUNG                       3
    ate equitable relief (i) to redress such violations or (ii) to
    enforce any provisions of this subchapter or the terms of the
    plan.

29 U.S.C. § 1132(a)(3)).

   Whether restitution is a legal or equitable remedy depends on the
basis of the plaintiff’s claims and the type of underlying remedies
requested. Great-West Life & Annuity Ins. Co. v. Knudson, 534 U.S.
204, 213 (2002). A plaintiff could obtain restitution in equity, gener-
ally in the form of a constructive trust or equitable lien, when "money
or property identified as belonging in good conscience to the plaintiff
could clearly be traced to particular funds or property in the defen-
dant’s possession." Id. (citation omitted). When, however, the prop-
erty or proceeds were dissipated so that no product remained, the
plaintiff was considered a general creditor, and could not enforce a
constructive trust or equitable lien. Id. at 213-14. "Thus, for restitu-
tion to lie in equity, the action generally must seek not to impose per-
sonal liability on the defendant, but to restore to the plaintiff
particular funds or property in the defendant’s possession." Id. at 214.

   Because the funds at issue are within Young’s possession, this case
is distinguishable from Great-West. See Bauhaus USA, Inc. v. Cope-
land, 292 F.3d 439, 445 (5th Cir. 2002) (noting fact that defendants
not in possession of disputed funds was "extremely important" in
Great-West). Because Primax seeks a constructive trust on identifi-
able funds that they claim belong in good conscience to them, and
those funds are in Young’s possession, we find Primax properly pro-
ceeded under ERISA.

   Young next argues Primax was not entitled to the disputed funds
under the terms of the Plan. Young first argues that under the lan-
guage of the Plan, Primax could only recover benefits received from
the Plan that were related to her medical expenses. Although Young
claims the funds sought by Primax were not intended to compensate
her for medical expenses, Young’s general release entitling her to the
uninsured motorist proceeds did not specify any particular purpose for
the funds. Because the specific language of the Plan allows Primax
to assert its rights as to unspecified settlements, and the uninsured
motorist proceeds were not specified for any purpose, we do not find
4                    PRIMAX RECOVERIES v. YOUNG
Young’s after-the-fact characterization of the purpose of those funds
creates a genuine factual dispute that precludes summary judgment.

   Young also argues the uninsured motorist proceeds do not consti-
tute a settlement from a third-party within the terms of the Plan.
Assuming without deciding the Plan limited its recovery rights to
third-party settlements, we find the uninsured motorist proceeds were
such a settlement. See, e.g., Bill Gray Enters. Inc. Employee Health
& Welfare Plan v. Gourley, 248 F.3d 206, 220 (3d Cir. 2001).

   Lastly, Young contends Maryland insurance law precludes Primax
from seeking reimbursement from her uninsured motorist proceeds.2
Young notes Maryland provides a statutory scheme mandating auto-
mobile insurance. See Van Horn v. Atl. Mut. Ins. Co., 641 A.2d 195,
200-03 (Md. 1994). Because the statutory provisions provide for cer-
tain set-offs or reductions from motor vehicle insurance coverage,
Maryland courts have invalidated insurance provisions that allow for
other reductions to their motor vehicle insurance policies. See, e.g.,
Lewis v. Allstate Ins. Co., 792 A.2d 272, 275 (Md. 2002).

   Young argues these statutory provisions preclude Primax from
reaching her uninsured motorist proceeds. However, Young relies pri-
marily upon cases that concern when a motor vehicle insurance car-
rier may impose reductions or exclusions as to its coverage under
Maryland’s statutory scheme.3 We find these cases to be inapposite.
We therefore conclude that Maryland insurance law does not affect
Primax’s ability to reach Young’s uninsured motorist proceeds.

   Accordingly, we find the district court properly granted summary
judgment in favor of Primax and affirm its order. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                            AFFIRMED
    2
   Primax concedes ERISA does not preempt this provision.
    3
   Similarly, to the extent Young cites Erie Ins. Co. v. Curtis, 623 A.2d
184 (Md. 1993), we find it inapposite to these facts.